Citation Nr: 0203251	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from July 1966 to April 1970.  This appeal is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for lung cancer.  In September 1998, the 
veteran testified at a hearing before the undersigned.  

A September 1999 Board decision, in part, denied the claim as 
not well grounded. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court severed a separate issue 
regarding entitlement to service connection for residuals of 
a postoperative umbilical cyst, and vacated that part of the 
September 1999 Board decision that denied service connection 
for lung cancer, and remanded it to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000, which was enacted while the claim was pending before 
the Court.  This matter is now before the Board for appellate 
review.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a postoperative umbilical cyst 
remains before the Court.  


FINDING OF FACT

There is no competent evidence that the veteran has lung 
cancer.  


CONCLUSION OF LAW

Service connection for lung cancer, claimed as due to 
exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2001).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations have been considered.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
redefined the VA's notice and duty to assist obligations and 
eliminated the concept of a well-grounded claim.  The new law 
impacted the veteran's claim because the appeal of the claim 
(denied by the Board as not well grounded), was still pending 
when the VCAA became law.  

In any event, the VA has complied with the notice and duty to 
assist provisions of the VCAA.  The RO obtained the available 
service medical records and medical records from almost all 
of the identified health care providers.  As a narrow 
exception, private medical records from 1986-1987 were not 
requested from the N.R.H. Clinic or from Dr. C. because the 
veteran claimed that he was treated for unidentified 
"nerve/breathing/skin rash" disorders that did not include 
diagnosis or treatment of lung cancer.  The veteran received 
a VA Agent Orange examination in June 1996, and the RO and 
Board reviewed voluminous pages of lay statements and copies 
of articles received from the veteran and his 
representatives.  The veteran provided sworn testimony at a 
personal hearing before the undersigned in September 1998, 
and when asked if any doctor had ever diagnosed lung cancer, 
he replied in the negative.  The July 1996 rating decision, 
the November 1996 and March 1997 statements of the case, the 
September 1999 Board decision, and the VA's October 2000 
motion for summary affirmance repeatedly informed the veteran 
of the evidence needed to substantiate his claim.  The 
September 1998 hearing transcript also shows that the veteran 
was verbally informed of the need for medical evidence, 
including a diagnosis of lung cancer, to support his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and was given ample opportunity to 
submit such evidence, and since VA has also attempted to 
obtain such evidence, the VA has fulfilled its notice and 
duty to assist obligations to the veteran.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The veteran's 
representative stated in January 2002 that the veteran had no 
additional evidence to proffer, and no further development is 
warranted.  Although this claim was previously denied as not-
well-grounded, the veteran is not prejudiced by the Board's 
consideration of the claim on the merits.  Bernard v. Brown, 
4 Vet. App. 384 (1994).

Service department records confirm that, from December 1967 
to January 1970, the veteran participated in Chu Lai 
operations in Vietnam against armed Communist insurgents.  
During this period, from October 1969 to December 1969, he 
worked with a combat engineering battalion on a land-clearing 
project in Quang Ngai in I-Corps.  He contends that he drove 
a bulldozer to raze foliage and that herbicides were sprayed 
over the razed areas immediately after the bulldozers were 
finished.  An undated excerpt from The Stars and Stripes - 
The National Tribune asserts that Quang Ngai was sprayed with 
219,460 gallons of Agent Orange from February 1966 to October 
1970.  

The veteran contends that exposure to herbicides during the 
land-clearing project and in combat in dense foliage in 
Vietnam caused him to incur his current breathing disorder.  
He contends that diagnoses of pulmonary fibrosis, chronic 
obstructive pulmonary disease, and asthmatic bronchitis by 
multiple VA and private doctors from May 1970 to the present 
were all misdiagnoses.  He testified that lung cancer 
appeared as a dark mass on an unidentified 1989 chest x-ray 
and that all of his VA and private doctors neglected to run 
the proper diagnostic tests to find lung cancer.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306.  Certain chronic disorders (including malignant 
tumors) are presumed to have been incurred in service if 
manifested to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), manifest to a degree of 10 percent or more in a 
veteran who was exposed to an herbicide agent during active 
military, naval, or air service shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there was no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  

It is neither claimed, nor shown any evidence of record, that 
lung cancer was manifested in service or in the first 
postservice year.  Consequently, service connection for such 
disability on a direct basis (i.e., on the basis that it 
became manifest or was aggravated in service) or on a 
presumptive basis as a chronic disability under 38 U.S.C.A. 
§ 1112 is not warranted.  The veteran seeks service 
connection based on a theory that he has lung cancer due to 
exposure to herbicide agents in Vietnam and is entitled to 
presumptive service connection for such disability under 
38 U.S.C.A. § 1116.  

As the veteran served in Vietnam during the period specified 
by law, his exposure to Agent Orange would be presumed, if he 
was shown to have lung cancer.  38 U.S.C.A. § 1116 (a)(3), 
and service connection for lung cancer would be warranted.  
However, service connection cannot be established in this 
case because the veteran has presented no evidence of current 
lung cancer.  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999). 

By conservative count from May 1970 to the present, the 
veteran was examined and treated by over twenty different VA 
and private doctors, and as he confirmed at the September 
1998 hearing, lung cancer has never been diagnosed.  Instead, 
the diagnoses resulting from multiple physical examinations, 
pulmonary function tests, and x-rays since May 1970 included 
asthma, asthmatic bronchitis, bronchial asthma, chronic 
obstructive pulmonary disease, nasal polyps, moderate 
obstructive impairment, pulmonary fibrosis of unknown cause, 
reactive airway disease, and sinusitis, none which are 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Nor did the evidence show lung cancer disguised as a dark 
mass on a 1989 chest x-ray, as the veteran has testified.  
When he went to the VA emergency room in January 1989 with 
complaints of wheezing, coughing, and expectoration for the 
past three months, his chest x-ray came up clear.  The 
veteran is a layperson.  Consequently, he is not competent to 
make a medical diagnosis or to render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The March 1989 
VA pulmonary function test, later confirmed by the June 1996 
VA Agent Orange examination, revealed that the veteran has 
chronic obstructive pulmonary disease.  


ORDER

Service connection for lung cancer, claimed as due to 
exposure to herbicides in service, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

